DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2022 has been considered by the examiner.

Status of the Claims
This is a non-final office action in response to the applicant’s arguments and remarks filed on November 18, 2022. Claims 2, 4-7, and 9-11 have been amended; claims 13-20 have been cancelled; and claim 21 is a new claim. Claims 1-12 and 21 are pending in the current office action. 

Status of the Rejection
The claim objections for claims 4, 9 and 11 from the previous office action are withdrawn in view of the Applicant’s amendments. 
The claim objection for claim 12 from the previous office action is maintained. 
The 35 U.S.C. § 112(b) rejection for claim 6 from the previous office action is withdrawn in view of the Applicant’s amendments. 
The 35 U.S.C. § 112(b) rejections for claims 10-12 from the previous office action are maintained. 
New grounds of rejection under 35 U.S.C. § 112(b) for claim 11 is necessitated by the amendments.
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments and arguments.
New grounds of rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 are outlined below.
Double patenting objection to the new claim 21 is necessitated by the amendments.

Claim Objection 
Claim 12 is objected to because of the following informalities:  
Claim 12: please amend “the nanowires” to recite “the plurality of nanowires” for consistency with claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 10, claim 10 recites “the system according to claim 8, further comprising a plurality of nanowires” which is unclear if a plurality of nanowires refer to the sensing electrode or the reference electrode in the pH sensor or the porous electrode, or the metal oxide recited in claim 8. Therefore, the scope of claim 10 is indefinite. Claims 11-12 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 10. 
Regarding claim 11, claim 11 recites “a metal oxide”, which is unclear if it refers to the metal oxide recited in claim 8 or a different metal oxide. Therefore, the scope of claim 11 is indefinite.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8-9, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20170234861A1).

Regarding claim 1, Chen teaches a system (a field-effect transistor based biosensor (Fig.1, abstract, and para. 0040])). The limitation “for detecting neurotransmitters” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Chen teaches a field-effect transistor (FET)-based biosensor using graphene-based sheets decorated with nanoparticle-probe conjugates [para. 0040], allowing for detection of more than one target in a single sample [paras. 0047-0052]. Various targets are described in paras. 0050-0051. Furthermore, the disclosed FET based biosensor comprising the same sensor elements and structure as the system in this instant application. Therefore, the  disclosed FET-based biosensor is configured to perform the intended use. The system comprising:
a porous electrode (a reduced graphene-oxide (rGO) layer [para. 0042]; a rGO layer is a porous electrode);
a pH sensor (FET in Fig.1) attached to the porous electrode (see Fig.1), wherein the pH sensor comprises a sensing electrode and a reference electrode (a source electrode and a drain electrode in Fig.1); The limitations “pH”, “sensing”, and “reference” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Chen teaches wherein the graphene FET was used for electrical detection of pH [para. 0039], thus the disclosed FET is configured to perform the intended use as a pH sensor;    
an electronic circuitry in communication with the pH sensor (a Keithley 4200 semiconductor characterization system is used to communicate with the pH sensor and perform the electrical measurements. The sensing signal of the device was recorded by monitoring the change in the drain current (ISD) for a given source-drain voltage (VSD) when the device was exposed to different concentrations of target materials [para. 0070]).  

Regarding claim 8, Chen teaches the system according to claim 1, further comprising a metal oxide in contact with the sensing electrode (a reduced graphene-oxide layer coated with a passivation layer [para. 0042];  the passivation layer may include aluminum, zinc, titanium, silicon, or an oxide or nitride thereof. For example, the passivation layer may comprise aluminum oxide [para. 0044]. Fig. 1 shows that the metal oxide Al2O3 passivation layer is in contact with the source and drain electrodes).

Regarding claim 2, Chen teaches the system according to claim 8, wherein the porous electrode comprises a graphene layer (The present disclosure relates to a field-effect transistor (FET)-based biosensor and uses thereof, and in particular, to FET-based biosensors using graphene-based sheets decorated with nanoparticle-probe conjugates. The disclosed reduced GO (rGO) sheet FET-based biosensor proves to be surprisingly excellent at detecting contaminants [para. 0040]).  

Regarding claim 3, Chen teaches the system according to claim 2, wherein the graphene layer has a thickness of about 0.1 nm to about 1 nm (a monolayer GO sheet bridging the electrode gap [para. 0011]; Thermally-reduced monolayer graphene oxide (TRMGO) FETs were fabricated by self-assembly of GO sheets on the AET-modified Au interdigitated electrodes, and a monolayer of GO film was deposited on the electrodes due to electrostatic interactions [para. 0068]; Fig. 2B shows an individual transparent TRMGO sheet on the electrodes; the thickness of the sheet measured through the cross-sectional height profiles from AFM data is 0.8-0.9 nm, which is consistent with monolayer TRMGO sheets [para. 0072]. Thus, Chen does teach a graphene layer having a thickness of 0.8-0.9 nm, falling within the claimed range).   

Regarding claim 9, Chen teaches the system according to claim 8, wherein the metal oxide is selected from the group consisting of silver oxide, platinum oxide, ruthenium oxide, rhenium oxide, rhodium oxide, osmium oxide, palladium oxide, titanium oxide, and tantalum oxide (a reduced graphene-oxide layer coated with a passivation layer [para. 0042 ]. The passivation layer may include aluminum, zinc, titanium, silicon, or an oxide or nitride thereof [para. 0044]. Thus, Chen teaches the passivation layer made of aluminum oxide as an example shown in Fig.1, and also teaches that the passivation layer may be made of titanium oxide).   
 
Regarding claim 21, Chen teaches a system (a field-effect transistor based biosensor (Fig.1, abstract, and para. 0040])). The limitation “for detecting neurotransmitters” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Chen teaches a field-effect transistor (FET)-based biosensor using graphene-based sheets decorated with nanoparticle-probe conjugates [para. 0040], allowing for detection of more than one target in a single sample [paras. 0047-0052]. Various targets are described in paras. 0050-0051. Furthermore, the disclosed FET based biosensor comprising the same sensor elements and structure as the system in this instant application. Therefore, the  disclosed FET-based biosensor is configured to perform the intended use. The system comprising:
a porous electrode (a reduced graphene-oxide (rGO) layer [para. 0042]; a rGO layer is a porous electrode);
a pH sensor (FET in Fig.1) attached to the porous electrode (see Fig.1), wherein the pH sensor comprises a sensing electrode and a reference electrode (a source electrode and a drain electrode in Fig.1); The limitations “pH”, “sensing”, and “reference” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Chen teaches wherein the graphene FET was used for electrical detection of pH [para. 0039], thus the disclosed FET is configured to perform the intended use as a pH sensor;    
a metal oxide in contact with the sensing electrode, the metal oxide being silver oxide, platinum oxide, ruthenium oxide, rhenium oxide, rhodium oxide, osmium oxide, palladium oxide, titanium oxide, or tantalum oxide (a reduced graphene-oxide layer coated with a passivation layer [para. 0042 ]. The passivation layer may include aluminum, zinc, titanium, silicon, or an oxide or nitride thereof [para. 0044]. Thus, Chen teaches the passivation layer made of aluminum oxide as an example shown in Fig.1, and also teaches that the passivation layer may be made of titanium oxide); 
an electronic circuitry in communication with the pH sensor (a Keithley 4200 semiconductor characterization system is used to communicate with the pH sensor and perform the electrical measurements. The sensing signal of the device was recorded by monitoring the change in the drain current (ISD) for a given source-drain voltage (VSD) when the device was exposed to different concentrations of target materials [para. 0070]).  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 2 above, and in view of Xu et al. (Nanocomposites of graphene and graphene oxides: synthesis, molecular functionalization and application in electrochemical sensors and biosensors. A review. Microchim. Acta (2017) 184: 1-44).

Regarding claim 4, Chen teaches the system according to claim 2. Chen does not teach wherein the graphene layer is doped.
Xu conducted a review on synthesis, functionalization and application of graphene nanomaterials including graphene, graphene oxides (GOs), and doped graphene (oxides) (abstract). Xu further teaches heteroatom-doped graphenes (section of heteroatom-doped graphenes on pages 4-5) since doping with heteroatoms is an effective way to adjust the electronic, mechanical properties and electrochemical activities of graphene (the 2nd paragraph in Col. 2 on page 4 in section of heteroatom-doped graphenes).   
Chen and Xu are considered analogous art to the claimed invention because they are in the same field of electrochemical sensors using graphene nanomaterial. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous graphene electrode in Chen to heteroatom-doped graphene, as taught by Xu since doping with heteroatoms is an effective way to adjust the electronic, mechanical properties and electrochemical activities of graphene (the 2nd paragraph in Col. 2 on page 4 in section of heteroatom-doped graphenes) and can consequently enhance the adsorption and activation of analytes, promote charge transfer and facilitate further modification with functional moieties, resulting in improved performance when being used for the construction of electrochemical sensors (2nd full paragraph in Col. 1 on page 5). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 8 above, and in view of Choudhary et al. (US 20210139333A1). Note that the priority date of Choudhary is 6/15/2017.

Regarding claims 5-6, Chen teaches the system according to claim 8. Chen further teaches wherein a reduced graphene-oxide layer coated with a passivation layer; and gold nanoparticles in contact with the passivation layer [para. 0042]. 
Chen does not teach wherein the porous electrode is metal mesh, of instant claim 5; and wherein the metal mesh comprises a metal selected from the group consisting of silver, gold, platinum, iridium, rhodium, palladium, rhenium, osmium, tungsten, titanium, tantalum, and alloys thereof, of instant claim 6.
Choudhary teaches a graphene based transparent conducting electrode (TCE) by coating graphene on a metal mesh to form graphene film on the metal mesh as shown in Fig.1 (abstract; Figs. 2-3 [paras. 0015-0016]). Apart from copper, metals such as copper (Cu), silver (Ag), and gold (Au) can also be used to prepare the graphene based TCE [para. 0247]. Thus, Choudhary teaches wherein the porous electrode is metal mesh coated with graphene, and the metal mesh comprises a metal selected from the group consisting of silver and gold.   
Chen and Choudhary are considered analogous art to the claimed invention because they are in the same field of graphene-based electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the porous graphene electrode in Chen with a porous graphene electrode by coating graphene on a metal mesh made of either silver or gold, as taught by Choudhary, since Choudhary teaches that graphene film on metal mesh provides large area metal network with reduced non-uniformity of conducting film, visible transparency, and low or reduced sheet resistance (abstract). Furthermore, the simple substitution of one known element for another (i.e., a graphene film on metal mesh for a graphene sheet) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 8 above, and in view of Kumar et al. (Time-dependent pH sensing phenomena using CdSe/ZnS quantum dots in EIS structure, Nanoscale Research Letters, 2014, 9, 179). 

Regarding claim 7, Chen teaches the system according to claim 8. Chen does not teach wherein the system further comprises a polymer layer in contact with the porous electrode.  
Kumar teaches time-dependent pH sensor (electrolyte insulator semiconductor) structure (abstract). Fig.2 shows schematic diagram of CdSe/ZnS QD sensor in EIS structure, wherein an insulation layer of epoxy was used to pack the chip except sensing area (the first paragraph in Col. 1 on page 3). 
Chen and Kumar are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene field effect transistor in Chen by using an insulation layer of epoxy to pack the transistor chip except sensing area, as taught by Kumar. One of ordinary skill in the art before the effective filling date of the claimed invention would recognize that the insulating layer of epoxy would protect the sensor including leads of the electrodes and the substrate material while exposing only the active area of the sensor where the electrodes are disposed. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 8 above, and in view of Yu  (US 20120048733 A1). 

Regarding claims 10-11, Chen teaches the system according to claim 8. Chen further teaches wherein the system further comprises a plurality of gold nanoparticles uniformly distributed on the surface of the rGO sheet without agglomeration (Fig.6B and para. 0084). 
Chen does not teach wherein the system further comprising a plurality of nanowires, of instant claim 10; and wherein the nanowires comprise a metal oxide, of instant claim 11.  
Yu teaches an ion sensor including: a conductive base structure including a substrate and an electrode film formed on the substrate; a plurality of ion-sensitive nanorods protruding from the electrode film; and an encapsulant enclosing the conductive base structure, surrounding the ion-sensitive nanorods, and formed with a window for exposing the ion-sensitive nanorods (abstract). Yu further teaches each of the ion sensitive nanorods 3 comprising a conductive core 31 formed on the electrode film 22 and an  ion-sensitive layer 32 formed on and enclosing the conductive core 31. The ion selective layer 32 is made from an ion-sensitive material different from the electrically conductive material of the conductive core 31 [para. 0023]. The ion-sensitive material is preferably titanium dioxide, tin dioxide, zinc oxide, ruthenium oxide, or iridium oxide, and more preferably titanium dioxide [para. 0026]. Note that many of the above metal oxides in the list of the ion sensitive material are also used as the material for the metal oxide nanowires that work as pH sensors described in specification of this application [para. 0066]. 
Chen and Yu are considered analogous art to the claimed invention because they are in the same field of electrochemical sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the gold nanoparticles in Chen with a plurality of ion-sensitive nanorods comprising a metal oxide such as titanium dioxide, ruthenium oxide, or iridium oxide, as taught by Yu, because a plurality of ion-sensitive nanowires (i.e., nanorods) enlarge a contact surface of the sensor for measuring ion concentration of a solution ([para. 0013] in Yu). Furthermore, the simple substitution of one known element for another (i.e., nanowires for nanoparticles) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Note: for the purpose of examination, Examiner interprets “nanowires” in claim 10 and “a metal oxide” in claim 11 as metal oxide nanowires that work as pH sensors in light of the specification [paras. 0066-0067].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu, as applied to claim 10 above, and in view of Lieber et al. (US 20110315962 A1). 

Regarding claim 12, modified Chen teaches the system according to claim 10, and does not teach wherein the plurality of nanowires comprise doped or undoped silicon. 
Lieber teaches electrical devices comprised of nanowires, and the surface of the nanowires may be selectively functionalized for detecting the presence or absence of an analyte in a sample (abstract and [paras. 0003, 0009, 0013]). Fig.1b shows a nanoscale detector device with a parallel array of nanowires [para. 0020]. Paragraph 0079 describes various materials for the nanowires, such as metal atom-based wire-like silicon.  A preferred nanowire for use in devices of the invention can be either a nanotube or a nanowire. Nanotubes (e.g. carbon nanotubes) are hollow. Nanowires (e.g. silicon nanowires) are solid [para. 0079]. Alternatively, the nanowire may comprise a semiconductor that is doped with an appropriate dopant to create an n-type or p-type semiconductor as desired. For example, silicon may be doped with boron, aluminum, phosphorous, or arsenic. Laser catalytic growth may be used to introduce controllably the dopants during the vapor phase growth of silicon nanowires [para. 0084]. Paragraph 0085 describe various dopants. Thus, Lieber teaches wherein a plurality of nanowires comprising doped silicon, which allow for simultaneous detection of different analytes suspected of being present in a single sample. For example, a nanoscale pH sensor may include a plurality of nanoscale wires that each detect different pH levels, or a nanoscale oligo sensor with multiple nanoscale wires may be used to detect multiple sequences, or combination of sequences [para. 0153]. 
Modified Chen and Lieber are considered analogous art to the claimed invention because they are in the same field of electrochemical sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal oxide nanorods in modified Chen with the doped silicon nanowires, as taught by Lieber, because they allow for simultaneous detection of different analytes in a single sample ([para. 0153] in Lieber). Furthermore, the simple substitution of one known element for another (i.e., doped silicon nanowires for metal oxide nanorods) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Applicant is advised that should claim 9 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments, see Remarks Pg. 4-7, filed November 18, 2022, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered. All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments and arguments. The applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. 
Regarding the 112(b) rejection for claims 10-12, applicant argues that in view of the amendments to claims 6 and 10, it is respectfully submitted the rejections are obviated. Claim 10 depends upon claim 8, which further depends upon claim 1. Both claims 1 and 8 are not amended. It is still unclear if a plurality of nanowires refer to the sensing electrode or the reference electrode in the pH sensor or the porous electrode, or the metal oxide recited in claim 8. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Afzali-Ardakani et al. (US20140162390A1) teaches carbon based biosensors for detecting a target molecules wherein the sensor includes a substrate including a channel and first and second electrodes electrically connected to the channel, wherein the channel includes a monolayer of surface functionalized graphene disposed on a dielectric layer 104 made of material including Al2O3, TiO2, SnO2 or ZrO2 [para. 0032]. Lieber et al. (US20070281156A1) teaches nanowires and related devices such as FETs and sensors wherein the nanowires comprise doped silicon nanowires. Chen et al. (US20120214172A1) teaches graphene-based FET biosensor using rGO sheets decorated with nanoparticle-biomolecule conjugates. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795